Per Curiam.

There is no authority for the granting of an order by a judge presiding at a trial directing exceptions to be heard in the first instance by an appellate court pursuant to section 550 of the Civil Practice Act, after he has denied a motion for new trial and subsequent to the entry of judgment. The remedy in such event of the aggrieved party is to appeal from the judgment or order denying the motion for new trial and thereby obtain a review of the ruling to which an exception has been taken.
*622The order dated May 25, 1953, insofar as it directs the exception to be heard in the first instance by this court and suspending judgment in the meantime, should be reversed, and the motion thereby brought before this court dismissed, with $10 costs to the plaintiff.
Hammer, Hofstadter and Eder, JJ., concur.
Order reversed, etc.